VOTO DISIDENTE DEL
JUEZ ASOCIADO SR. ALDREY
Castor Colón presentó demanda en la Corte de Distrito de Arecibo en 1931 contra la corporación privada Plazuela Sugar Company para que el tribunal declarase que cierta finca del demandante, que está atravesada por un ferrocarril de la demandada, está libre de servidumbre de paso de esa vía y que, en consecuencia, ordene a la demandada que levante los rieles que tiene en la expresada finca. Después de un juicio la corte declaró sin lugar esa demanda y se interpuso esta apelación.
*884Al comenzar el juicio solicitó el demandante qne la corte dictase sentencia a sn favor por los méritos de la demanda y de la contestación, qne están juradas, y habiendo sido negada esa solicitud alega ahora el apelante como primer motivo de su recurso que es errónea esa resolución. No existe tal error porque esa petición del demandante fue tardía, pues en el caso de Ana María Sugar Co. v. Castro,, 28 D.P.R. 261, hemos declarado que tal moción'debe ser hecha antes del día señalado para el juicio. Además la contestación controvierte hechos de la demanda pues niega que el deman-dante sea dueño de la cuerda de terreno que alega pertene-cerle y también que no existe servidumbre sobre ella. Miranda v. National Fire Ins. Co., 41 D.P.R. 291.
Podemos pasar ahora a exponer los hechos de este pleito según resultan de los documentos presentados por las partes, pues la prueba testifical no es de importancia fundamental en este caso.
Pascasia Serrano era dueña en 1907 de una finca de nueve cuerdas de terreno radicada en el barrio Islote del término municipal de Arecibo y como tal concedió permiso verbal a Plazuela Sugar Company para que pasara por su finca con un ferrocarril que estaba construyendo para transportar cañas de azúcar a su central. Al año siguiente, ese permiso se hizo constar por la dueña y por la central en un documento privado en el que intervinieron testigos. En ese documento la dueña ratificó mediante el precio de $25 el permiso que había concedido antes verbalmente. Años después, en 1913, la misma Pascasia Serrano y la corporación Plazuela Sugar Company otorgaron documento público ante notario en el que manifestando la señora Serrano ser dueña de la finca de nueve cuerdas de terreno cuya descripción hizo y la corporación que su vía férrea hecha de un modo permanente atraviesa la finca de la Serrano, y ambos que se ha practicado el des-linde de la faja de terreno que ocupa la vía férrea en una. porción de 78 metros de largo por 8 de ancho, convino Pas-casia Serrano en ceder y traspasar esa faja de terreno a la *885central para uso de sn vía férrea por la consideración del incremento de valor que la vía férrea da a la finca y por un dólar que confesó recibido, y en que mientras exista la vía férrea no fiará acto alguno para impedir la circulación de los trenes de la Plazuela Sugar Company. Cinco años des-pués, en 1918, vendió Pascasia Serrano a Arturo G-onzález Prado una cnerda de terreno de la mencionada finca por el precio de $250 que confesó ella fiaber recibido, fiaciéndose constar en la escritura que esa parcela está atravesada de este a oeste por una vía férrea de Plazuela Sugar Company, lo que también fiizo constar el registrador en sus libros al hacer la inscripción de esa finca de una cnerda a favor de G-onzález Prado. Después de hecha esa inscripción presentó Plazuela Sugar Company en el registro para ser inscrita la escritura que en 1913 otorgó con Pascasia Serrano, pero dicho funcionario negó la inscripción y tomó anotación preventiva del documento por 120 días. Contra esa negativa no inter-puso Plazuela Sugar Company el recurso judicial que auto-riza la ley y tal documento no había sido inscrito al ser pro-movido este pleito. Posteriormente, en 1927, la finca de ■González Prado fué vendida por el Colector de Rentas para cubrir las contribuciones que debía, siendo comprada por Esteban Mena Díaz. Éste tampoco satisfizo la contribución de esa finca y el Colector de Rentas la vendió a Castor Colón, quien inscribió ese título en mayo de 1931 en el registro de la propiedad.
De lo expuesto se deduce que si bien Pascasia Serrano concedió una servidumbre de paso para una vía férrea sobre su finca de nueve cuerdas a favor de Plazuela Sugar Company, tal título de servidumbre no había sido presentado al regis-tro para su inscripción cuando fué inscrita la venta de una cuerda a favor de González Prado, comprando éste así libre de tal gravamen, según el registro, por -lo que no puede per-judicarle el título de servidumbre otorgado entre Pascasia Serrano y la Plazuela Sugar Company. Y aunque’ en la es-critura de compra se hizo constar que la parcela de una cuerda *886que le vendió Paseasia a González Prado está atravesada de este a oeste por nna vía férrea de Plazuela Sugar Company, tal manifestación no es creadora de un título de servidumbre, pues como dice el Sr. Manresa en sus Comentarios al Código Civil Español, concordante en esa materia con el nuestro, tercera edición, tomo cuarto, página 613, “la escritura de compra de una finca en que se expresa que en esa finca existe un corredor, no es título de constitución ni de reconocimiento de servidumbre de vista ni aun de luces en favor del predio vendido, ni puede estimarse adquirida por prescripción tal servidumbre si no han transcurrido veinte años después del hecho obstativo, a partir del cual habían de contarse. Sen-tencia de 12 de diciembre de 1908.”
Es cierto que después de hecha la inscripción a favor de González Prado y antes de que el apelante y su antecesor en inscripción compraran la finca de una cuerda en la subasta celebrada por el colector de rentas ya había presentado Pla-zuela Sugar Company la escritura pública que otorgó con Paseasia Serrano para que fuese inscrita, pero el registrador de la propiedad se negó a inscribirla y en su lugar tomó anotación preventiva de ella por 120 días como dispone la ley para tal caso, sin que durante ese tiempo fueran subsa-nados los defectos que según el registrador impedían la ins-cripción de tal documento. En conclusión, esa escritura no ha sido inscrita en el registro, al menos hasta que este pleito comenzó.
Si el registrador se equivocó al negar la inscripción de esa escritura, como entiende la corte sentenciadora, no es cuestión planteada por las alegaciones ni que pueda afectar los derechos de posteriores compradores de la finca o de parte de ella, porque el hecho es que, equivocada o acertadamente, no se hizo inscripción de ella, sin que la anotación por 120 días hecha por el registrador como consecuencia de su resolu-ción produzca contra terceras personas los efectos de una inscripción, pues como dijo este tribunal en el caso de Ramos et al. v. El Registrador, 18 D.P.R. 76, esas anotaciones son *887de carácter interino y caducan por el transcurso del término de 120 días que concede la ley para subsanar los defectos que impidan la inscripción del título y una vez caducadas sin que se hayan subsanado tales defectos, no producen efecto alguno contra tercero y carecen de fuerza para destruir de-rechos civiles de otra persona siendo el deber del registrador cancelar de oficio dichas anotacionós. Y en el caso de Antonsanti v. Registrador, 9 D.P.R. 190, se declaró que el objeto de esas anotaciones es garantizar el derecho de los intere-sados por el término de 120 días durante los cuales, si se presentare un nuevo título y subsanaren los defectos que impidan la inscripción, pueden inscribir su derecho retro-trayendo los efectos de la inscripción a la fecha de la anota-ción preventiva. Por consiguiente, esa anotación preventiva, caducada cuatro meses después de tomada, no perjudicaba a terceros compradores por sí sola, ni unida al hecho de que en la finca existe una vía férrea, porque esto es demostración de un hecho, pero no de que existe un derecho para que tal vía esté puesta allí. Sobre este particular dice el Sr. Morell en sus comentarios a la legislación hipotecaria, tomo segundo, página 667, lo siguiente:
“.Cierto es que un signo aparente de servidumbre, es claro y visible, y que el uso de ella aparenta que existe. Pero esto no quiere decir que la servidumbre aparente baya de entenderse siempre tal servidumbre como legalmente constituida, porque no basta su apa-riencia, puede fundarse en una mera tolerancia, y puede, por tanto, desconocerse y evitarse si no se apoya en base legal alguna.”
Esto en cuanto a terceras personas, pues en cuanto a Plazuela Sugar Company y Pascasia Serrano el contrato de servidumbre existe.
Como el título de servidumbre no ha sido inscrito en el registro veamos si por estar puesta la vía de la apelada desde 1907 en la finca de Pascasia Serrano y en la porción de una cuerda que vendió a G-onzález Prado y que ahora es del ape-lante, la central ha adquirido el derecho de servidumbre por prescripción por el transcurso de veinte años.
*888La cuestión antes enunciada no es nueva en este tribunal. En el caso de Torres v. Plazuela Sugar Co., 24 D.P.R. 479, se dijo que si la colocación de una vía férrea sobre el terreno convierte la servidumbre en aparente podía entonces baber duda sobre si es necesario el documento escrito para adqui-rirla; pero en otro caso posterior, el de González v. Plazuela Sugar Go., 42 D.P.R. 710, declaramos que como la servidum-bre de paso de vía tiene, por su uso, el carácter de discon-tinua siempre, no puede baber duda de que para su adquisi-ción se requiere título escrito, ya que al definir el artículo 539 de nuestro Código Civil (468 de la Edición de 1930) las clases de servidumbres, dice que son continuas aquellas cuyo uso es o puede ser incesante sin la intervención de ningún becho del hombre; y que son discontinuas las que se usan a intervalos más o menos largos y dependen de actos del hombre. Y se dijo: “En cuanto una servidumbre se use a intervalos más o menos largos, y dependa de actos del hombre, ya no cabe clasificarla más que como discontinua y así con la de vía para paso de un tren que sirve las cosechas de determinado fundo.” Y también se dijo: “La servidumbre discontinua, sea o no aparente, no puede adquirirse más que en virtud de título (artículo 546 Código Civil) y de que el título ha de ser constitutivo de la servidumbre, no deja- duda alguna la lectura del artículo 547 del Código Civil, así como de que no puede una servidumbre de esa clase adquirirse por prescripción; algo perfectamente lógico, ya que los actos de uso, por no ser constantes, y tener un principio y un fin que se reproducen sin perfecta continuidad, no pueden crear prescripción.” El Sr. Manresa en sus Comentarios al Código Civil, tom'o 4, página 577; Scaevola en el tomo 10, página 157 y Morell sobre Legislación Hipotecaria, tomo 1, página 341, reconocen que la servidumbre de paso es discontinua. En cuanto a que no puede adquirirse por prescripción sino por título lo había resuelto este tribunal en el caso de Nadal v. Muratti, 34 D.P.R. 251, en el que tratándose de haber sido adquirida una servidumbre por prescripción dijimos lo si-*889guíente: “El año de 1890 es de importancia decisiva porque con él comenzó a regir el Código Civil y desde su vigencia la servidumbre de que se trata sólo pudo adquirirse a virtud de título y aquí ni siquiera se ha invocado ese medio de adquisición. ’ ’
El caso de la Iglesia Católica v. Combate Tobacco Corp., 42 D.P.R. 376, no tiene aplicación al caso presente porque en aquél se trataba de una servidumbre de luces continua y aparente, ya que podía adquirirse por prescripción, por lo que de acuerdo con el artículo 544 del Código Civil y lo resuelto en García v. García, 25 D.P.R. 128, puede adquirirse de dos modos, por título o por prescripción de veinte años, mientras que la que estamos tratando ahora es discontinua porque necesita actos del hombre para su ejercicio y por esto sea o no aparente sólo puede adquirirse en virtud de título de acuerdo con el artículo 546 del Código Civil. El caso de Alvares v. Municipio, 43 D.P.R. 521, tampoco tiene relación con el que resolvemos porque en .él se trataba de una servidumbre de acueducto que este tribunal declaró era apa-rente y continua, que podía adquirirse por prescripción, y porque se declaró también por el resultado de la prueba que el demandante tenía conocimiento de dicha servidumbre antes de comprar la finca, mientras que en el caso actual se trata de una servidumbre que por ser discontinua sólo puede adquirirse por título, sea aparente o no; y porque si bien la finca que compró el demandante está atravesada por una vía férrea, ese hecho puede existir sin título de servidumbre, por mera tolerancia.
El mero hecho de estar puesta una vía férrea en una finca que se compra no impone deber alguno al adquirente de averiguar si el dueño de tal vía tiene título., de servidumbre para ella y si es suficiente para crear tal derecho. Sostener lo contrario es hacer innecesaria la inscripción de ese título en el registro de la propiedad para que perjudique a tercera persona, porque bastará la colocación de la vía y que exista *890tm título de servidumbre aunque no esté inscrito en el re-gistro.
Como no existe servidumbre de paso inscrita que pueda afectar la compra hecha por el apelante y como la clase de servidumbre a que venimos refiriéndonos no puede ser adqui-rida por prescripción, se hace innecesario resolver si tampoco será obligatoria tal servidumbre por haber obtenido el ape-lante la finca de una cuerda por compra en la venta hecha por El Pueblo de Puerto Rico para el cobro de contribución por ella debida.
La sentencia apelada debe ser revocada y dictarse otra declarando con lugar la demanda sin especial condena de costas.